Citation Nr: 0839708	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  04-20 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left eye 
condition.

2.  Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970, and served in Vietnam from May 1969 to March 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 2003 and May 2005 rating decisions of 
the Department of Veterans Affairs (VA), Houston, Texas, 
Regional Office (RO), which denied service connection for a 
left eye condition, and which continued a 50 percent 
evaluation for service-connected PTSD, respectively.  The 
veteran disagreed with such decisions and subsequently 
perfected an appeal.   


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints, treatment, and diagnoses of a left eye condition, 
and a current diagnosis of a left eye condition is not 
objectively demonstrated.

2.  The veteran's service-connected PTSD is manifested by 
such symptoms as social isolation, forgetfulness, 
irritability, anger, depression, hypervigilance, insomnia, 
and a Global Assessment of Functioning (GAF) score of 55.  
There exists no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as impairment of short-term memory, impaired impulse 
control, depressed mood, and recurrent nightmares.  There is 
no evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation, obsessional rituals, impaired speech, 
near-continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal hygiene, and inability to 
establish and maintain effective relationships.
	
3.  The competent medical evidence does not show that the 
veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by the 
designated authority is required. 


CONCLUSIONS OF LAW

1.  A left eye condition was not incurred or aggravated in 
service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).  

2.  The criteria for an initial disability evaluation in 
excess of 50 percent for service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130 Diagnostic Code 9411 (2008); Francisco v. 
Brown, 7 Vet. App. 55 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
that will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, the RO provided the veteran with VCAA notice in 
September 2003, February 2005, and April 2005 letters.  These 
letters informed the veteran of what evidence was required to 
substantiate his service connection and increased rating 
claims, and of the veteran's and VA's respective duties for 
obtaining evidence.  In March 2006 and August 2006 notice 
letters, the RO advised the veteran as to how disability 
ratings and effective dates are awarded, as required in 
Dingess.  19 Vet. App. 473.     
For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  In this case, adequate notice of this element was 
provided to the veteran in a July 2008 Vasquez-Flores notice 
letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, 
service medical records, service personnel records, VA 
medical records, and the statements of the veteran, his 
representative, and his wife have been associated with the 
claims file.  The veteran was afforded three VA examinations.  
Further, in a Vasquez-Flores notice response, received in 
August 2008, the veteran indicated that he has no other 
information or evidence to give VA to support his claims.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist the claimant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claim for a Left Eye Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)) (a layperson without the appropriate medical  
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

The veteran seeks service connection for a left eye 
condition, which he maintains was incurred during active 
service.  In his notice of disagreement, received on February 
2004, the veteran claims that in 1969 he injured his left eye 
when a M-16 round ejected from a Marine buddy's rifle 
"during a fire fight," and he was treated for this injury 
at the DaNang Navy Field Hospital at DaNang Run, Vietnam.   
	
The veteran's service medical records are negative for 
complaints, diagnosis, or treatment of a left eye condition 
during his active military service, and specifically his 
service in Vietnam from May 1969 to March 1970.  See Service 
Medical Records and Service Personnel Records.  In his 
initial claim and a statement in support of the claim, both 
received in September 2003, the veteran indicated that he 
received medical treatment at "a hospital in DaNang during 
active duty."  The record contains no medical treatment 
records of the claimed injury.  On the other hand, the 
veteran's separation examination indicates that his eyes are 
normal.  See May 1970 Separation Examination.  In fact, the 
only medical treatment record regarding the veteran's eyes is 
a November 1969 Progress Note that the veteran had a 
consultation for eye glasses.  

The record contains no post-service complaints, diagnosis, or 
treatment of a left eye condition.  In fact, there are no 
post-service medical records pertaining to treatment or 
diagnosis of a left eye condition.    

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a left eye must be denied.  
Absent a finding of a current left eye condition that can be 
related to service, there is no basis to grant service 
connection.

The Board further finds that the only evidence of a claimed 
eye condition and its relation to service is the veteran's 
own statements.  While the veteran is competent to describe 
his symptomatology (see Layno, 6 Vet. App. at 469), he, as a 
layperson, is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he has not been shown to have the 
requisite medical expertise.  See, e.g., Routen, 10 Vet. App. 
at 186; Espiritu, 2 Vet. App. at 494-95.
Since there is no competent evidence of record demonstrating 
a current left eye condition to meet the threshold question 
in a service connection claim, the claim of service 
connection for a left eye condition must fail.

The Board concludes that a left eye condition was not 
incurred in or aggravated by service.  The benefit-of-the-
doubt doctrine has been considered; however, as the 
preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
see also Gilbert, 1 Vet. App. at 54.        

III.  Increased Rating Claim for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 Diagnostic Code 9411.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name, will be 
rated as 100 percent disabling.  Id.


Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  American Psychiatric Association, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric 
Association 4th ed. 1994).

In the DSM-IV, a 41-50 rating indicates severe symptoms such 
as flat affect and circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends and 
conflicts with peers or co-workers.  A 51-60 rating indicates 
moderate difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers and 
co-workers, or a moderate level of impairment, such as flat 
affect, circumstantial speech, and occasional panic attacks.  
Id.  A 61-70 rating indicates some difficulty in social, 
occupational, or school functioning or some mild levels of 
impairment, such as depressed mood and insomnia, but 
generally functioning well and has some meaningful 
interpersonal relationships.  Id.  See also Cathell v. Brown, 
8 Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (where the Court stated that a "GAF of 50 is 
defined as [s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)").       

Since the grant of service connection, the veteran's GAF 
score was initially a 58, then, upon completion of VA 
Examinations in February 2005, a 55, and in May 2007, a 55.  
As noted, the veteran served in Vietnam from May 1969 to 
March 1970.  His DD-214 indicates that he was a motor vehicle 
operator.  His service personnel records include a notation 
that he supported the allied forces in DaNang.  The veteran 
submitted a claim for service connection for PTSD in 
September 2003; he reported experiencing such symptoms as 
frequent flashbacks, anger issues, problems sleeping, and 
avoidance. The veteran's PTSD Questionnaire, received in 
October 2003, indicates that he participated in "perimeter 
defense during which[he] laid down heavy rifle fire to stop 
the Viet Cong," and his "position got frequently hit by 
enemy fire."  In January 2005, the veteran requested a 
reevaluation of his service-connected PTSD because he 
believed "that the condition has worsened."  See Statement 
in Support of Claim, received January 2005.    

Evidence relevant to the severity of the veteran's PTSD 
includes a February 2005 Compensation and Pension Examination 
Report conducted by QTC Medical Services in San Antonio, 
Texas.  According to the report, the veteran reported working 
at the same job for 33 years.  He complained of lack of 
sleep, occasional nightmares, occasional flashbacks, 
irritability, anger, and hypervigilance.  The veteran 
reported that he did not socialize at all, lived in the 
country and avoided going into town.  He believed he has 
trouble expressing his emotions and feels emotionally 
detached from his family.  His relationships with his co-
workers ands supervisor are also poor.  He stated that he is 
not interested in doing anything.  The examiner noted that 
the veteran was had appropriate appearance and hygiene, his 
thought process was appropriate and judgment was not 
impaired, and speech and communication was normal.  The 
veteran had no suicidal ideation, no delusions, no 
obsessional rituals.  The examiner noted homicidal ideation 
including recent thoughts of hurting his supervisor during an 
argument but none currently.  The veteran was diagnosed with 
PTSD, alcohol abuse disability that is due to the primary 
service-connected PTSD with severity more in the past, and a 
GAF score of 55.  The examiner also noted that the veteran 
occasionally has some interference in performing activities 
of daily living because of anger and depression, and he is 
unable to maintain and establish effective work and social 
relationships because of emotional detachment and anger. 

From March 2004 to April 2006, the veteran was counseled 
during one-on-one sessions at the Vet Center in Corpus 
Christi, Texas.  In a March 2004 Intake Examination Report, 
the veteran indicated that he had no previous treatment for 
PTSD.  The veteran also sought treatment at the Corpus 
Christi Outpatient Clinic (CCOPC) from January 2004 to August 
2008.  In a January 2004 CCOPC Mental Health Examination 
Daily Note, the veteran reported symptoms of flashbacks, 
social avoidance and isolation, anger, irritability, marital 
discord, anxiety, and lack of sleep.  The psychiatrist noted 
that the veteran was alert and oriented; speech was normal; 
the veteran was not psychotic, manic, and had no suicidal or 
homicidal ideation.  He was initially diagnosed with PTSD 
with prominent symptoms of depression, and a GAF of 50.  In 
an April 2006 CCOPC Mental Health Examination Daily Note, the 
veteran reported symptoms of worsening forgetfulness, bad 
temper, irritability, and anger.  He also stated that sleep 
was good though sometimes interrupted, and energy and 
interests were good.  He stated that he was socially isolated 
because he "feels better alone."  The veteran denied 
suicidal and homicidal ideation but at times felt like 
harming his wife and others.  The examiner noted that the 
veteran was well groomed, and speech was normal.  He was 
diagnosed with Chronic PTSD, and a GAF score of 69.    

The veteran underwent a VA examination in May 2007 at the 
Frank M. Tejeda Outpatient Clinic in San Antonio; the 
examiner reviewed the claims file and noted that the veteran 
had psychiatric treatment on prior occasions and continues to 
receive treatment at the CCOPC.  The veteran reported re-
experiencing combat events from Vietnam, avoidance symptoms, 
diminished interest and participation in activities, 
detachment and estrangement from others, irritability, anger, 
outbursts, difficulty concentrating, and hypervigilance.  He 
also reported that he has lost no significant time from work 
due to his PTSD but labors with difficulty about causing 
problems at work because he cannot remember things.  The 
veteran denied suicide attempts and a history of violence.  
The veteran reported no social relationships and no defined 
leisure activities or pursuits besides watching television.  
The examiner noted that the veteran is able to maintain 
responsibilities of self-care and family role functioning.  
He was alert, cooperative, and oriented to person, place, and 
time.  His speech was normal, and eye contact was fair.  
There was no impairment of thought process or communication.  
Hygiene was noted as adequate.  The veteran denied 
hallucinations or delusions, and suicidal or homicidal 
thoughts.  There was no obsessive of ritualistic behavior, 
and no impulse control difficulties with frequent episodes of 
anger noted.  There is no evidence of memory loss or 
impairment, but the veteran does demonstrate severe attention 
and concentration deficits.  The examiner also noted that the 
veteran had a virtual absence of social and interpersonal 
relationships away from work and virtually no recreational or 
leisure pursuits.  The diagnosis was PTSD, and a GAF score of 
55. 

On review, the Board finds that the evidence of record 
indicates that the veteran's PTSD signs and symptoms do not 
more closely approximate the criteria for a rating greater 
than 50 percent.  In this case, the veteran experiences 
nightmares, depression, anger and irritability.  However, 
there is no homicidal or suicidal ideation, and the veteran 
is able to work and maintain responsibilities of self-care 
and family role functioning.  The veteran experiences 
attention and concentration deficits.  The veteran's 
symptomatology does not reflect occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The evidence 
of record  reveals no inappropriate behavior by the veteran.  
In fact, the veteran has been able to maintain his personal 
hygiene and other activities of daily living.  He has always 
been noted as alert and oriented.  While he has had 
difficulty adapting socially, he is still able to maintain 
personal care and daily functioning.  In sum, based on all 
the evidence of record, the Board finds that an increased 
evaluation in excess of 50 percent is not warranted.

Further, the veteran's GAF scores, during the appeal period, 
ranged from 50-69, which is indicative of only moderate 
difficulty in social, occupational, or school functioning, 
such as few friends and conflicts with peers and co-workers, 
or a moderate level of impairment, such as flat affect, 
circumstantial speech, and occasional panic attacks.  
American Psychiatric Association, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric 
Association 4th ed. 1994).  The veteran's symptomatology has 
never risen to the level of serious (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).       

The preponderance of the evidence is against the veteran's 
increased rating claim for PTSD.  As such, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).    

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the veteran's service-
connected PTSD disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular scheduler standards.  See 38 
C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director if VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

The Board finds that there is no evidence that the veteran's 
service-connected PTSD disability has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to he provisions of 38 C.F.R. § 3.321(b).  In this 
case, the evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected PTSD.  
There is also no evidence showing that the PTSD caused marked 
interference with employment.  Further, the evidence fails to 
show that the disability picture created by the PTSD is 
exceptional or unusual.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.  
	
In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  21 Vet. App. 505.  The Board has not found any 
variation in the veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case. 


ORDER

Entitlement to service connection for a left eye condition is 
denied.

Entitlement to an increased evaluation in excess of 50 
percent for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


